August 13, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                     ALAVOOR VASUDEVAN, Appellant

NO. 14-14-00765-CV                          V.

                       DEEPA VASUDEVAN, Appellee
                     ________________________________

     This cause, an appeal from the judgment in favor of appellee Deepa
Vasudevan, signed August 15, 2014, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order appellant Alavoor Vasudevan to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.